              Case 19-01422-hb                          Doc 14       Filed 03/26/19 Entered 03/26/19 20:44:47                       Desc Main
                                                                     Document      Page 1 of 10
 Fill in this information to identify your case:
 Debtor 1               Alex Miles, Jr.                                                                                Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Patricia Elizabeth Miles
 (Spouse, if filing) First Name       Middle Name            Last Name
 United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 19-01422-hb
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$570.00 per Month for 57 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-01422-hb                          Doc 14       Filed 03/26/19 Entered 03/26/19 20:44:47                        Desc Main
                                                                     Document      Page 2 of 10
 Debtor                Alex Miles, Jr.                                                            Case number        19-01422-hb
                       Patricia Elizabeth Miles

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed
                          below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                          payments will be disbursed directly by the debtor.

 Name of Creditor                                                       Collateral
 Shellpoint Mortgage Servicing                                          2185 Stormbranch Road Beech Island, SC 29842 Aiken County

Insert additional claims as needed.



                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                   Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-01422-hb                          Doc 14       Filed 03/26/19 Entered 03/26/19 20:44:47                          Desc Main
                                                                     Document      Page 3 of 10
 Debtor                Alex Miles, Jr.                                                             Case number         19-01422-hb
                       Patricia Elizabeth Miles


                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                          U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.

 Name of Creditor                   Collateral                              Estimated amount of claim Interest rate              Estimated monthly payment
                                                                                                                                 to creditor

 Exeter Finance
 Corp                               2017 Ford Fusion SE                                  $17,189.00                 6.25%                                  $350.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor
 Title Max                          2004 Chrysler Sebring                                  $1,200.00                6.25%                                      $25.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable          Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and       interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                             in 3.2 above)
 of property
 securing lien




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                     Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-01422-hb                          Doc 14         Filed 03/26/19 Entered 03/26/19 20:44:47                      Desc Main
                                                                       Document      Page 4 of 10
 Debtor                Alex Miles, Jr.                                                                  Case number    19-01422-hb
                       Patricia Elizabeth Miles

 Credit
 Central

 household                                                               $3,400.00
 goods                 $756.00                        $0.00   15-41-30(A)(3)                  $3,400.00                $0.00                          100%
 Name of               Estimated             Total of all    Applicable                Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and             interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                   in 3.2 above)
 of property
 securing lien
 National
 Finance
 Company

 household                                                               $3,400.00
 goods                 $937.00                        $0.00   15-41-30(A)(3)                  $3,400.00                $0.00                          100%
 Name of               Estimated             Total of all    Applicable                Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and             interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                   in 3.2 above)
 of property
 securing lien
 National
 Finance
 Company

 household                                                               $3,400.00
 goods                 $837.00                        $0.00   15-41-30(A)(3)                  $3,400.00                $0.00                          100%
 Name of               Estimated             Total of all    Applicable                Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and             interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                   in 3.2 above)
 of property
 securing lien
 Quick
 Credit

 household                                                               $3,400.00
 goods                 $511.00                          $0.00        15-41-30(A)(3)           $3,400.00               $0.00                                 100%

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable                Non-exempt equity Estimated lien       Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and             (Debtor's equity                       lien not   avoided
 description           debtor's              multiplied by   Code Section              less exemption)                        avoided(to
 of property           property less         debtor’s                                                                         be paid in
 securing lien         senior/unavoi         proportional                                                                     3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

     Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                          The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon
                          confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
                          be terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of
                          claim may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a
                          reasonable time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5.1 below.

District of South Carolina
Effective December 1, 2017                                                            Chapter 13 Plan                                          Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-01422-hb                          Doc 14       Filed 03/26/19 Entered 03/26/19 20:44:47                           Desc Main
                                                                     Document      Page 5 of 10
 Debtor                Alex Miles, Jr.                                                               Case number        19-01422-hb
                       Patricia Elizabeth Miles


 Name of Creditor                                                                   Collateral
 Santander Consumer USA                                                             2012 Ford Fusion SEL

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.


District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-01422-hb                          Doc 14       Filed 03/26/19 Entered 03/26/19 20:44:47                     Desc Main
                                                                     Document      Page 6 of 10
 Debtor                Alex Miles, Jr.                                                              Case number    19-01422-hb
                       Patricia Elizabeth Miles

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any
                          contrary court order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of Creditor              Description of leased                 Current installment           Estimated amount of       Estimated monthly
                               property or executory                 payment                       arrearage through month   payment on arrearage to be
                               contract                                                            of filing or conversion   disbursed by the trustee
                                                                                                                                                    $0.00
 Why Not Lease                 refrigerator                                 $240.00 per mo                        $0.00                         (or more)
 _____________                 ___________________                   ____________________          ___________________       _____________________
 Progressive                   dining room furn.,
 Leasing                       living room furn.                             $208.00 per mo                         $0.00                                 $0.00

                                                                                                                                                      (or more)

Insert additional claims as needed.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                             Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-01422-hb                          Doc 14       Filed 03/26/19 Entered 03/26/19 20:44:47                      Desc Main
                                                                     Document      Page 7 of 10
 Debtor                Alex Miles, Jr.                                                              Case number      19-01422-hb
                       Patricia Elizabeth Miles

              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation , or lack
 thereof , in a proof of claim.

 The debtor specifically reserves any currently undiscovered or future claims , rights or cause of action the debtor may have,
 regarding any issues not specifically addressed or determined by the plan, against any creditor or other party in interest
 including, but not limited to, violations of applicable consumer protections codes and actions under 11 U.S.C. §§ 542, 543,
 544, 547 and 548.

 The debtor specifically reserves any right or cause of action regarding the determination of a security interest in a claim
 treated or untreated in this plan.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Alex Miles, Jr.                                                     X      /s/ Patricia Elizabeth Miles
       Alex Miles, Jr.                                                                Patricia Elizabeth Miles
       Signature of Debtor 1                                                          Signature of Debtor 2

       Executed on            March 11, 2019                                          Executed on      March 11, 2019

 X     /s/ Joseph E. Mitchell, III                                             Date     March 11, 2019
       Joseph E. Mitchell, III
       Signature of Attorney for debtor DCID#6115

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                   Chapter 13 Plan                                                 Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 19-01422-hb                       Doc 14             Filed 03/26/19 Entered 03/26/19 20:44:47           Desc Main
                                                                     Document      Page 8 of 10

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
            Alex Miles, Jr.
 In re      Patricia Elizabeth Miles                                                                      Case No.   19-01422-hb
                                                                                  Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on March 26, 2019, a copy of Chapter 13 Plan was served electronically or by regular
United States mail to all interested parties, the Trustee and all creditors listed below.

 please see attached matrix



                                                                                /s/ Joseph E. Mitchell, III
                                                                                Joseph E. Mitchell, III
                                                                                Joseph E. Mitchell, III, P.C.
                                                                                Post Office Box 2504
                                                                                Augusta, GA 30903-2504
                                                                                706-826-1808Fax:706-826-7959
                                                                                mitchellje@bellsouth.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Label Matrix for Case   19-01422-hb
                 local noticing       Doc 14AT&T Filed 03/26/19 Entered 03/26/19 20:44:47
                                                                                  Aargon Agency Desc
                                                                                                Inc  Main
0420-3                                           Document
                                            P. O. Box 537104   Page 9 of 10       3025 W Sahara
Case 19-01422-hb                            Atlanta GA 30353-7104                   Las Vegas NV 89102-6094
District of South Carolina
Columbia
Tue Mar 26 20:18:38 EDT 2019
Ameri Cash Loan                             Approved Cash Advance                   Augusta Collection
1698 Knox Avenue                            404 E Martintown RD                     2600 Wrightsboro Rd
North Augusta SC 29841-4020                 North Augusta SC 29841-4236             Augusta GA 30904-5343



Chance Recovery Corp                        Christal Miles                          Credit Central
P O Box 57547                               2185 Stormbranch Road                   ATTN Office Manager
Jacksonville FL 32241-7547                  Beech Island SC 29842-8596              1602 Richland Ave W
                                                                                    Aiken SC 29801-3236


Exeter Finance Corp                         Exeter Finance Corp                     Exeter Finance LLC, c/o AIS Portfolio Servic
3885 Crestwood Drive NW                     P O Box 204480                          4515 N Santa Fe Ave. Dept. APS
Duluth GA 30096-7165                        Dallas TX 75320-4480                    Oklahoma City, OK 73118-7901



First Premier Bank                          First Savings Credit Card               (p)JEFFERSON CAPITAL SYSTEMS LLC
3820 N. Louise Avenue                       P O Box 5019                            PO BOX 7999
Sioux Falls SD 57107-0145                   Sioux Falls SD 57117-5019               SAINT CLOUD MN 56302-7999



LVNV Funding, LLC                           LVNV Funding, LLC                       Alex Miles Jr.
P O Box 10497                               Resurgent Capital Services              2185 Stormbranch Road
Greenville SC 29603-0497                    PO Box 10587                            Beech Island, SC 29842-8596
                                            Greenville, SC 29603-0587


Patricia Elizabeth Miles                    Joseph E. Mitchell III                  MobiLoans
2185 Stormbranch Road                       Joseph E. Mitchell, III, PC             P O Box 1409
Beech Island, SC 29842-8596                 PO Box 2504                             Marksville LA 71351-1409
                                            Augusta, Ga 30903-2504


National Finance Company                    National Recovery Svc                   (p)PORTFOLIO RECOVERY ASSOCIATES LLC
778 Silver Bluff Road                       P O Box 8005                            PO BOX 41067
Aiken SC 29803-6055                         Cleveland TN 37320-8005                 NORFOLK VA 23541-1067



Progressive Leasing                         Quick Credit                            Santander Consumer USA
256 West Data Drive                         1606 Richland Avenue W                  ATTN Bankruptcy Dept
Draper UT 84020-2315                        Aiken SC 29801-3236                     PO Box 961245
                                                                                    Fort Worth TX 76161-0244


Shellpoint Mortgage Servicing               William K. Stephenson Jr.               Title Max
PO Box 10826                                PO Box 8477                             ATTN Office Manager
Greenville SC 29603-0826                    Columbia, SC 29202-8477                 1932 Whiskey Rd
                                                                                    Aiken SC 29803-6176
                Case 19-01422-hb
US Trustee’s Office                         Doc 14W.S. Filed
                                                       Badcock03/26/19
                                                               Corporation Entered 03/26/19 20:44:47      Desc
                                                                                             Western Shamrock      Main dba Western Fi
                                                                                                              Corrporation
Strom Thurmond Federal Building                       Document
                                                  P.O. Box 724          Page 10 of 10        Bankruptcy Department
1835 Assembly Street                                 Mulberry, FL 33860-0724                              84 Villa Rd, Ste 303
Suite 953                                                                                                 Greenville, SC 29615-3013
Columbia, SC 29201-2448

Why Not Lease                                        Xfinity Mobile
1750 Elm Street                                      1701 John F Kennedy Blvd
Ste 1200                                             Philadelphia PA 19103-2838
Manchester NH 03104-2907




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems                            Portfolio Recovery Associates, LLC                   End of Label Matrix
PO Box 7999                                          120 Corporate Blvd                                   Mailable recipients   34
Saint Cloud MN 56302-7999                            Ste 100                                              Bypassed recipients    0
                                                     Norfolk VA 23502                                     Total                 34
